DETAILED ACTION
Claim(s) 1-7 as filed 11/29/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11186167.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations recited in the claim of the instant application, including a main body, lid, fueling compartment, fuel reservoir, fuel cap, fill tube, fuel nozzle, and fuel hose.
Claims 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11186167 in view of Parry (US Patent 3854621) and further in view of Erickson (US Patent 3696797).  Regarding Claims 3-7, the claims of the parent patent recite all of the limitations of these claims in claims 5-8 of the parent patent, except for the fuel cap, fill tube, fuel nozzle and fuel hose.  Parry teaches a system of handling auxiliary fuel includes a fuel cap 64 and fill tube 56.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device claimed in the parent patent to include a fuel cap and fill tube as taught by Parry for the purpose of providing a means for filling the fuel reservoir.  Erickson teaches a system of handling auxiliary fuel includes a nozzle 23 and fuel hose 22.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device claimed in the parent patent to include a nozzle and fuel hose as taught by Erickson for the purpose of providing a means of dispensing fuel from the fuel reservoir.
Claim Objections
Claim 2 is objected to because of the following informalities:  “wherein the the fuel nozzle” (line 2) should be “wherein the fuel nozzle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the fuel tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the “fuel tube” is the same or different from the previously recited “fill tube”.
Claim 2 recites “a fuel reservoir” in line 4.  However, a fuel reservoir is previously recited and therefore it is unclear how many fuel reservoirs are required by the claim.
Claim 3 recites the limitation "the UTV" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the seal member on the lid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that this claim appears to be intended to depend from claim 4, rather than claim 6 as presented.  It is noted that for the purpose of examination, claim 5 is examined such that “The fuel tank of claim 6” is replaced with “The fuel tank of claim 4”.  That is, the claim is examined such that it is dependent from claim 4, not claim 6.  If the applicant wishes for the claim to be dependent from claim 6, an amendment must be made to newly introduce the seal member on the lid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US Patent 3854621) in view of Erickson (US Patent 3696979).
Regarding Claim 1, Parry discloses a spare fuel tank 10 comprising: a main body 10 and a lid 50 coupled to the main body (lid coupled to the main body via hinge 54), the lid 50 moveable between a closed position and an open position (opening and closing the opening 46); a fueling compartment (compartment 44) formed in the main body 10, the fueling compartment accessible when the lid is in the open position (as shown in Figure 2); and a fuel reservoir 42 formed between an outer wall 26 and an inner wall 40 of the main body 10 (Figure 5 especially), wherein the outer wall 26 forms the outer dimension of the main body (along the bottom) and the inner wall 40 forms the fueling compartment (forms the bottom wall of the fueling compartment), wherein: the fueling compartment 44 comprises a fuel cap 64 coupled to a fill tube 56 extending into the fuel reservoir (Figure 5).
Parry does not disclose and the fueling compartment retains a fuel nozzle and a fuel hose.
Erickson teaches a spare tank apparatus and further teaches a fueling compartment (within posts 13 and rail 14, above the spare reservoir 12 similar to Parry) retains a fuel nozzle 23 and a fuel hose 22 (as shown in Figure 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Parry to include a fuel nozzle and fuel hose in the fueling compartment as taught by Erickson for the purpose of providing a means of dispensing fuel from the fuel reservoir.
Regarding Claim 7, Parry further discloses the main body 10 is formed as a unitary piece (as best shown in Figures 2 and 5, the main body includes a constant cross-section thereby forming a unitary piece).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US Patent 3854621) in view of Erickson (US Patent 3696979) as applied to claim 1 above, and further in view of Webb (US Patent 7021345).
Regarding Claim 2, Parry in view of Erickson further discloses the fuel hose (22 as taught by Erickson as described above) is operatively coupled between the fill tube (56 of Parry, analogous to 16 of Erickson) and the fuel nozzle (23 as taught by Erickson as described above; the fuel hose is downstream of the fill tube and upstream of the nozzle), wherein the fuel nozzle operates to draw fuel from the fuel reservoir formed in main body (in the manner taught by Erickson) through the fuel hose (23 as taught by Erickson) from the fuel tube (as best understood as described above, the fuel flows through the fill tube prior to entering the reservoir and therefore fuel flows through the fill tube before entering the fuel hose) extending into a fuel reservoir of the main body (as best understood as described above; the fill tube extends into the fuel reservoir as shown by Parry).
Parry in view of Erickson does not disclose the fuel hose is removably operatively coupled between the fill tube and the fuel nozzle.
Webb teaches a fueling system and further teaches a fuel hose 11 is removably operatively coupled between a source 25 and a nozzle 12 (the fuel hose is “removably” operatively coupled via breakaway fitting 13).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Parry in view of Erickson to include a breakaway coupling in the hose as taught by Webb for the purpose of preventing damage if the hose is pulled beyond the maximum length.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US Patent 3854621) in view of Erickson (US Patent 3696979) as applied to claim 1 above, and further in view of Anderson et al. (US Patent 9669751).
Regarding Claim 3, Parry does not disclose the main body further comprises a grounding stud extending into the fuel reservoir of the main body for grounding to the UTV to dissipate static buildup in fuel within the fuel reservoir.
Anderson teaches a spare fuel tank device and further teaches a tank body 12 comprises a grounding stud 90 (Anderson teaches the opening 94 for the grounding stud can be located anywhere on the tank body 12; col. 5, lines 19-22) extending into the fuel reservoir of the main body for grounding to the vehicle to dissipate static buildup in fuel within the fuel reservoir (col. 5, lines 5-12).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Parry to include a grounding stud extending into the fuel reservoir as taught by Anderson for the purpose of grounding any static electricity which may exist (as taught by Anderson).  It is noted that the term “UTV” (as best understood as described with respect to the indefiniteness rejections above) is seen to be an intended use of the claimed device and the prior art device is at least capable of being used on a UTV.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US Patent 3854621) in view of Erickson (US Patent 3696979) as applied to claim 1 above, and further in view of Hart, Jr. (US Patent 4911296).
Regarding Claims 4 and 5, Parry does not disclose a seal member on the lid; and a seal member on the main body, wherein the seal member on the main body corresponds to the seal member on the lid to create a seal between the lid and the main body when the lid is in the closed position.
Hart teaches a storage device 10 for use on a vehicle 14 (Figure 1) and further teaches a main body (main body defined by panels including 18, 30, and 32) and a lid 20; a seal member 62 on the lid 20 (Figure 4); and a seal member 60 on the main body (on portion 18) corresponds to the seal member (the seals together provide sealing of the device and therefore are seen to “correspond” as claimed) on the lid to create a seal between the lid and the main body when the lid is in the closed position (col. 4, lines 39-53).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Parry to include seal members on the lid and main body, respectively, as taught by Hart for the purpose of preventing dirt and debris from entering the main body.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US Patent 3854621) in view of Erickson (US Patent 3696979) as applied to claim 1 above, and further in view of Lauderdale (US Patent 4136904).
Regarding Claim 6, Parry does not disclose the lid further comprises a lock aperture and the main body comprises a lock aperture aligned with the lock aperture of the lid when the lid is in the closed position.
Lauderdale teaches a storage device for a vehicle and further teaches a lid 38 comprises a lock aperture (the lid includes a hasp 47 which inherently includes a “lock aperture” or opening to receive eye 48) and a main body 16 comprises a lock aperture (aperture through eye 48) aligned with the lock aperture of the lid (as the eye 48 with its aperture is within the aperture of the hasp 47) when the lid is in the closed position (as shown in solid lines in Figure 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Parry to include lock apertures on the lid and main body as taught by Lauderdale for the purpose of allowing a user to lock the device and therefore prevent tampering.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pfeiffer (US Patent 4266693) teaches a portable fuel device including a tube 67 within a reservoir analogous to applicant’s fuel tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753